Order entered April 9, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00958-CV

                         IN THE INTEREST OF I.L.S., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655

                                          ORDER
       Before the Court is appellant’s April 7, 2014 motion for substantial briefing compliance

relief with respect to his amended brief. The Court filed appellant’s amended brief on April 7,

2014. Accordingly, we DENY appellant’s motion as moot.

       Appellee’s brief is due May 7, 2014.

                                                       /s/   ADA BROWN
                                                             JUSTICE